Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000891
                                                          28-MAY-2013
                                                          02:20 PM


                            SCWC-11-0000891

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,
                                  vs.
                         JEFFREY LAMAR TUNLEY,
                    Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000891; FC-CR NO. 09-1-2151)
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant Jeffrey Lamar Tunley’s

application for writ of certiorari, filed April 24, 2013, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, May 28, 2013.

Page C. Kraker                   /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama
Sonja P. McCullen
for respondent                   /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack